PER CURIAM:
D’Anna Russo Sawyer appeals the district court’s order dismissing her action filed under the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001-1461 (2000). We have reviewed the record and find no reversible error. Accordingly, we deny Sawyer’s motion for stay and affirm for the reasons stated by the district court. Sawyer v. Potash Corp., 417 F.Supp.2d 730 (E.D.N.C.2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.